Citation Nr: 1723055	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for neurally mediated syncope. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision on appeal was generated by a 2008 routine VA examination (which constitutes an informal claim for increase and the beginning date of evaluation for this claim).  In April 2013, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.  In August 2014, this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016).

Pursuant to the Board's August 2014 remand, in September 2014 the Veteran was afforded a VA examination in to assess the severity of his syncope disability.  However, the examiner noted an inability to provide an opinion without resorting to mere speculation due to "incomplete medical information," and specifically cited to a lack of access to the Veteran's complete medical records.  As an opinion based on an incomplete factual background lacks probative value, the report of the September 2014 VA examination is inadequate for rating purposes.  

Furthermore, the record, including the September 2014 examination report, leaves unclear the nature and severity of the Veteran's syncopal episodes.  While he reports approximately weekly episodes of loss of consciousness, the September 2014 VA examiner indicated that given the "inconsistent and contradictory accounts given by the Veteran to various providers over the years," a clearer picture of his syncope disability could not be established.  

While the Board recognizes the difficulty a case such as the instant one may present for a medical professional attempting to assess the nature and severity of the disability, the Board is nonetheless tasked with determining the appropriate rating for the syncope disability.  The findings required for such determination, must include the frequency and duration of the syncopal episodes, their nature/severity, and their impact on occupational and daily activity functioning.  Accordingly, further medical guidance is necessary.  

The Board acknowledges that because the assessment by the examiner is reliant on accounts by the Veteran, and those accounts have been inconsistent, absolute certainty by the examiner regarding the nature and severity of the disability may not be possible; the examiner is asked to provide the most complete assessment of the Veteran's "neutrally mediated syncope" disability picture allowed by the evidence available from examination and interview of the Veteran and review of his record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (all not already in the record) clinical records of evaluations and/or treatment the Veteran has received for syncope from August 2009 to the present.  The AOJ should also ask him to identify any other sources of information regarding the frequency, nature, and severity of his syncopal episodes, and to provide the authorizations necessary for VA to secure any private records identified.  (He may also submit statements from laypersons who have observed his syncopal episodes, describing them.) 

The Veteran should be afforded the full year provided by regulation to respond to the request (or to indicate that he will not do so, whereupon the case should be further processed under 38 C.F.R. § 3.158(a), as abandoned).  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to ascertain the nature and severity of his service-connected neurally mediated syncope.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  Based on review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please describe all symptoms (and related functional impairment) of the Veteran's service-connected neurally mediated syncope, to specifically include (a) notation of the frequency and duration of the episodes and (b) whether the symptoms  and impairment shown are better characterized as analogous to major or minor seizures.  The examiner is also asked to review 38 C.F.R. § 4.124(a), and offer an opinion as to whether Diagnostic Code 8911 best reflects the Veteran's neutrally mediated syncope disability picture, and if not, identify (with explanation) the Code that provides a more appropriate analogy to the disability picture presented).

The examiner should discuss in detail the impact that the disability has on the Veteran's daily activity and occupational functioning, and should include rationale with all opinions, citing to supporting factual data. 

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

